     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 1 of 38




           IN THE UNITED STATES DISTRICT COURT FOR
              THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
                                )
PRINCE BRANTLEY                 )
Plaintiff,                      )
                                ) Case No.:
               v.               )
                                )
LVNV FUNDING, LLC, a            ) COMPLAINT   FOR
                                  VIOLATIONS OF THE FAIR
Delaware Limited Liability      ) DEBT COLLECTION
Company &                       ) PRACTICES ACT (“FDCPA”),
RESURGENT CAPITAL               ) GEORGIA’S FAIR
                                  BUSINESS PRACTICES ACT
SERVICES L.P., a Delaware       ) (“FBPA”) & GEORGIA’S UNFAIR
Limited Partnership.            ) OR DECEPTIVE PRACTICES
Defendants.                     ) TOWARD THE ELDERLY
                                ) (“UDPTE”)
                                )
                                ) JURY TRIAL DEMANDED

 COMPLAINT FOR VIOLATIONS OF THE FAIR DEBT COLLECTION
    PRACTICES ACT (“FDCPA”), GEORGIA’S FAIR BUSINESS
 PRACTICES ACT (“FBPA”) & GEORGIA’S UNFAIR OR DECEPTIVE
       PRACTICES TOWARD THE ELDERLY (“UDPTE”)

      COMES NOW, Prince Brantley, Plaintiff, and states the following complaint

for violations of the Fair Debt Collection Practices Act, violations of Georgia’s Fair

Business Practices Act, and violations of Georgia’s Unfair or Deceptive Practices

Toward the Elderly against Defendant LVNV Funding, LLC (“LVNV”) and

Defendant Resurgent Capital Services L.P. (“Resurgent”).

                                INTRODUCTION

                                         1.

      Plaintiff, Prince Brantley, through his counsel, brings this action to challenge
      Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 2 of 38




the acts of Defendants LVNV and Resurgent regarding their attempts to unlawfully,

misleadingly, and abusively attempt to collect a debt allegedly owed by Prince

Brantley, and this conduct caused Plaintiff damages.

                                            2.

       While many violations are described below with specificity, this Complaint

alleges violations of the statutes cited in their entirety.

                                            3.

       Plaintiff believes that any and all violations by Defendants as alleged in this

Complaint were knowing, willful, and intentional, and Defendants did not maintain

procedures reasonably adapted to avoid any such violation.

                           JURISDICTION AND VENUE

                                            4.

       This action arises out of Defendants’ illegal and improper efforts to collect a

consumer debt, and includes multiple violations of the Fair Debt Collection Practices

Act, 15 U.S.C. §§ 1692 et seq. (the “FDCPA”), Georgia’s Fair Business Practices

Act, O.C.G.A. § 10-1-390 et seq. (“FBPA”), and Georgia’s Unfair or Deceptive

Practices Toward the Elderly (“UDPTE”), O.C.G.A. § 10-1-850 et seq. and

Plaintiff’s claims under these statutes are so related that they form the same case or

controversy.




                                            2
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 3 of 38




                                         5.

      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (Federal

Question), 15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 & 1337, as well as 28 U.S.C.

§ 1367 (Supplemental Jurisdiction).

                                         6.

      This Court has personal jurisdiction over the Defendants for the purposes of

this action because Defendants transact business in the State of Georgia and the

committed acts that form the basis for this suit occurred within the State of Georgia.

                                         7.

      Venue is proper in the Northern District of Georgia pursuant to

28 U.S.C. § 1391 because many of the acts and transactions giving rise to this action

as alleged in this complaint occurred in this District, targeted Plaintiff who is a

resident of this District, and Defendant Resurgent has a registered agent in Georgia

located within this District.

                                         8.

      Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because the

conduct complained of herein occurred in Gwinnett County.




                                          3
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 4 of 38




                                    PARTIES

                             Plaintiff Prince Brantley

                                          9.

      Plaintiff Prince Brantley is a natural person, over the age of 65 years, who is

a resident of Gwinnett County, Georgia.

                                        10.

      Prince Brantley is a “consumer” within the meaning of the FDCPA,

15 U.S.C. § 1692a(3), as he is a natural person who Defendants LVNV and

Resurgent alleged was obligated to pay a consumer debt.

                          Defendant LVNV Funding LLC

                                        11.

      Defendant LVNV Funding LLC (“LVNV”) is a Limited Liability Company

organized under the laws of the State of Delaware that regularly does business within

the State of Georgia, and in particular Gwinnett County.

                                        12.

      LVNV can be served through its registered agent, CORPORATION

SERVICE COMPANY located at 251 LITTLE FALLS DRIVE, WILMINGTON,

DE 19808, or by service on an officer or director of the company at its principal

place of business located at 6801 S. CIMARRON ROAD, SUITE 424-J, LAS

VEGAS, NV 89113.


                                          4
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 5 of 38




                                         13.

      LVNV is in the business of debt collection.

                                         14.

      LVNV is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) as

it uses instrumentalities of interstate commerce or the mails in a business, the

principal purpose of which is the collection of any debts.

                                         15.

      LVNV is a debt collector as it regularly collects or attempts to collect, directly

or indirectly, debts owed or due or asserted to be owed or due another.

                    Defendant Resurgent Capital Services, L.P.

                                         16.

      Defendant Resurgent Capital Services L.P. (“Resurgent”) is a Limited

Partnership organized under the laws of the State of Delaware who regularly does

business within the State of Georgia.

                                         17.

      Resurgent is a debt collector as it and its agents use instrumentalities of

interstate commerce or the mails in a business the principal purpose of which is the

collection of any debts.




                                          5
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 6 of 38




                                        18.

      Resurgent is a debt collector as it regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another.

                                        19.

      The individuals, employees, records custodians, officers, directors, and other

individuals who attempt to collect debts on behalf of Defendant LVNV, who manage

the operations of Defendant LVNV, and who engage in debt collection activities on

behalf of Defendant LVNV are employees or agents of Defendant Resurgent.

                                        20.

      Resurgent can be served through its registered agent, Corporation Service

Company located at 40 Technology Pkwy South, #300, Norcross, GA, 30092, or by

service on an employee of managerial status, officer, director, or partner, at its

principal place of business located at 55 Beattie Place, Suite 110, Greenville, SC,

29601.

                          FACTUAL BACKGROUND

                                        21.

      On or about August 12, 2017, Plaintiff Prince Brantley visited Brandsmart, a

retail store, located at 5000 Motors Industrial Way, Doraville, GA 30360.

                                        22.

      Mr. Brantley selected a Samsung brand washer and dryer set for purchase


                                         6
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 7 of 38




(“Merchandise”).

                                       23.

      Upon encouragement by a Brandsmart employee, Mr. Brantley applied for

and received a Brandsmart Account.

                                       24.

      The Brandsmart Account was a credit card issued by Synchrony Bank.

                                       25.

      Mr. Brantley purchased the Merchandise on his Brandsmart Account from

Brandsmart on that same date.

                                       26.

      The total amount of the purchase for the Merchandise was $1,447.83

(“Alleged Debt”).

                                       27.

      The Alleged Debt was charged to Mr. Brantley’s Brandsmart Account.

                                       28.

      Mr. Brantley received receipt at the conclusion of the transaction (“Store

Receipt”).

                                       29.

      A true and accurate copy of the Store Receipt is attached hereto as Exhibit A.




                                         7
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 8 of 38




                                      30.

      On or around August 14, 2017, Brandsmart delivered the Merchandise to Mr.

Brantley’s home.

                                      31.

      Within one week of the delivery of the Merchandise, Mr. Brantley decided to

return the Merchandise.

                                      32.

      Within one week of the delivery of the Merchandise, Mr. Brantley telephoned

the Brandsmart store and informed it that he wished to return the Merchandise.

                                      33.

      Sometime shortly thereafter, Brandsmart arrived at Mr. Brantley’s home and

removed the Merchandise.

                                      34.

      Mr. Brantley returned the Merchandise in accordance with Brandsmart’s

return/refund policy.

                                      35.

      Upon acceptance of the returned Merchandise, Brandsmart was obligated to

credit Mr. Brantley’s Brandsmart Account for the full purchase price of the




                                        8
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 9 of 38




Merchandise in accordance with the return/refund policy.

                                      36.

      After returning the Merchandise to Brandsmart, Mr. Brantley no longer owed

any monies to Brandsmart or the Brandsmart Account for the Merchandise.

                                      37.

      Brandsmart failed to credit Mr. Brantley’s Brandsmart Account for the

returned Merchandise.

                                      38.

      Brandsmart failed to issue any kind of refund payment to Mr. Brantley for the

returned Merchandise.

                                      39.

      Brandsmart knew or should have known Mr. Brantley did not owe the Alleged

Debt for the Merchandise.

                                      40.

      Synchrony Bank, the issuer of the Brandsmart Account, knew or should have

known that Mr. Brantley did not owe the Alleged Debt.

                 The Magistrate Lawsuit against Prince Brantley

                                      41.

      On or about January 16, 2020, Defendant LVNV filed a lawsuit against Mr.

Brantley to recover the Alleged Debt related to the Brandsmart Account


                                        9
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 10 of 38




(“Magistrate Lawsuit”).

                                          42.

      A true and accurate copy of the Magistrate Lawsuit is attached hereto as

Exhibit B.

                                          43.

      The Magistrate Lawsuit was filed in the Magistrate Court of Gwinnett County

as Civil Action Number 20M02733.

                The Alleged Assignment of the Brandsmart Account

                                          44.

      In the Complaint filed in the Magistrate Lawsuit, LVNV alleged that it was

the legal assignee of the Alleged Debt.

                                          45.

      The Complaint filed in the Magistrate Lawsuit was styled as “LVNV Funding

LLC as successor in interest to Synchrony Bank – Brandsmart.”

                                          46.

      LVNV attached several documents to its Complaint in the Magistrate Lawsuit

which included incorrect statements as to the amount, character, and ownership of

the Alleged Debt.




                                           10
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 11 of 38




                    The Amount Sought in Magistrate Lawsuit

                                          47.

      The Magistrate Lawsuit filed by LVNV alleged that Mr. Brantley was liable

for an amount of $1,977.04 (“Magistrate Lawsuit Amount”).

                                          48.

      The Magistrate Lawsuit Amount was $529.21 greater than the original

purchase price of the Merchandise.

                                          49.

      The Magistrate Lawsuit Amount was not broken into principal and interest.

                                          50.

      LVNV also sought court costs and post judgment interest at the legal rate

according to O.C.G.A. § 7-4-12 et. seq.

                   Answer and Dismissal of Magistrate Lawsuit

                                          51.

      Mr. Brantley hired an attorney to represent him in defense of the Magistrate

Lawsuit filed against him by LVNV.

                                          52.

      On or about February 20, 2020, Prince Brantley’s attorney filed an Answer to

the Magistrate Lawsuit (“Answer”).




                                           11
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 12 of 38




                                      53.

      A true and accurate copy of the Answer is attached hereto as Exhibit C.

                                      54.

      Mr. Brantley’s Answer denied that he owed the Alleged Debt and stated the

reasons therefore.

                                      55.

      On or about March 9, 2020, LVNV caused the Magistrate Lawsuit against Mr.

Brantley to be dismissed without prejudice (“Dismissal”).

                                      56.

      A true and accurate copy of the Dismissal as provided by Defendants’ attorney

is attached hereto as Exhibit D.

                                      57.

      Defendants knew that Mr. Brantley did not owe the Alleged Debt.

                                      58.

      Defendants dismissed the Magistrate Lawsuit against Mr. Brantley because

Mr. Brantley did not owe the Alleged Debt.

                                      59.

      Defendants dismissed the Magistrate Lawsuit against Mr. Brantley because it

knew it could not prove that Mr. Brantley owed the Alleged Debt.




                                        12
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 13 of 38




                          RESPONDEAT SUPERIOR

                                       60.

      The individuals, employees, records custodians, officers, directors, and other

individuals who attempt to collect debts on behalf of Defendant LVNV, who manage

the operations of Defendant LVNV, and who engage in debt collection activities on

behalf of Defendant LVNV are employees or agents of Defendant Resurgent.

                                       61.

      The acts and omissions of Defendant Resurgent’s employees who acted as

agents for Defendant LVNV as described herein, were committed within the time

and space limits of their agency relationship with their respective principal,

Defendant Resurgent.

                                       62.

      The acts and omissions by Defendant Resurgent’s employees who acted as

agents for Defendant LVNV were incidental to, or of the same general nature as the

responsibilities these agents were authorized to perform by Defendant Resurgent in

collecting consumer debts.

                                       63.

      By committing these acts and omissions against Plaintiff, Defendant LVNV’s

employees and agents were motivated to benefit their respective principals,

Defendant Resurgent.


                                        13
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 14 of 38




                                        64.

      Defendants are therefore liable to Plaintiff through the doctrine of respondeat

superior for the intentional and negligent acts, errors, and omissions done in

violation of state and federal law by their respective employees or agents.

                    FIRST CAUSE OF ACTION (FDCPA)
              Violations of the Fair Debt Collection Practices Act

                                        65.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                        66.

      Mr. Brantley allegedly incurred a financial obligation that was primarily for

personal, family or household purposes and is a “debt” as that term is defined by 15

U.S.C. § 1692a(5), namely a credit card debt (“Alleged Debt”).

                                        67.

      Sometime thereafter, the Alleged Debt was allegedly assigned, placed with,

or otherwise transferred to Defendants for collection from Prince Brantley.

                                        68.

      Defendants have attempted to collect an Alleged Debt that is a “debt” within

the meaning of the FDCPA, 15 U.S.C. § 1692a(5), as the subject of the transactions

composing the alleged debt are for primarily personal, family, or household

purposes.
                                           14
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 15 of 38




                                         69.

      Based on information and belief, Defendants have violated the Fair Debt

Collection Practices Act (“FDCPA”).

                                         70.

      The FDCPA provides a civil cause of action against any debt collector who

fails to comply with its requirements. Edwards v. Niagara Credit Sols., Inc., 584

F.3d 1350, 1352 (11th Cir. 2009).

                                    STANDING

                                        71.

      Plaintiff has suffered an injury in fact as a result of Defendants’ violations of

the FDCPA.

                                        72.

      The injury caused by Defendants’ FDCPA violations has affected Plaintiff in

a personal and individual way.

                                        73.

      Specifically, Defendants’ violations of the FDCPA have violated Plaintiff’s

statutory rights.

                                        74.

      The FDCPA provides consumers with “statutorily-created rights to be free

from ‘being subjected to false, deceptive, unfair, or unconscionable means to collect


                                         15
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 16 of 38




a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016 U.S. Dist.

LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc., 654 Fed.

Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir. 2016).

                                         75.

      Defendants’ violations of the FDCPA have also caused Plaintiff to be injured

in a personal and individual way by causing Plaintiff unnecessary stress and anxiety,

as well as causing Plaintiff to expend resources in the form of time and money, that

would not have occurred but for Defendants’ violations of the FDCPA.

                                         76.

      Plaintiff’s injury caused by Defendants’ violations of the FDCPA are concrete

and actually exist.

                                         77.

      Defendants’ violations of the FDCPA have resulted in an injury-in-fact that is

particularized to Plaintiff because the FDCPA creates legal rights for Plaintiff that

were invaded by Defendants’ violations of the FDCPA.

                                         78.

      An injury-in-fact sufficient to satisfy Article III standing requirements “may

exist solely by virtue of statutes creating legal rights, the invasion of which creates

standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455 U.S. 363,

373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).


                                          16
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 17 of 38




                                          79.

      Violation of statutory rights are not a “hypothetical or uncertain” injury, but

one “that Congress has elevated to the status of a legally cognizable injury through

the FDCPA.” McCamis, at 4, citing Church, at 3.

                                          80.

      Defendants have subjected Plaintiff to false, deceptive, unfair, and

unconscionable means to collect a consumer debt.

                                          81.

      The FDCPA statutorily creates Plaintiff’s rights as well as a private right of

action to enforce the statutorily created rights.

                                          82.

      The FDCPA’s statutorily created rights include consumer rights to truthful

and correct information, instead of false and misleading information, as well as

rights to be free from intimidation, harassment, and unfair or unconscionable

methods of attempting to collect debts.

                                          83.

      Plaintiff’s injuries caused by Defendants’ violations of the FDCPA are

particular and concrete in that they are legally cognizable injuries through the

FDCPA, they have invaded Plaintiff’s legal rights, and they have resulted in stress

and anxiety as well as lost resources.


                                           17
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 18 of 38




                                       84.

      Accordingly, through the violation of Plaintiff’s statutorily created rights

under the FDCPA, Plaintiff has suffered an injury-in-fact sufficient to establish

Article III standing.

                                   DAMAGES

                                       85.

      As a result of the Defendants’ actions and/or omissions, Plaintiff has suffered

actual damages as a result of being subjected to false, deceptive, unfair, and

unconscionable debt collection practices as detailed more thoroughly herein.

                                    COUNT 1
                        Defendants’ FDCPA Violations for
          Collection Efforts Against Plaintiff for a Debt He Did Not Owe

                                       86.

      Defendants violated the FDCPA by initiating collection actions against

Plaintiff when Defendants knew or should have known that Plaintiff did not owe the

Alleged Debt.

                                       87.

      Defendants violated the FDCPA by continuing to pursue collection actions

against Plaintiff when Defendants knew or should have known that Plaintiff did not

owe the Alleged Debt.




                                        18
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 19 of 38




                                          88.

      Defendants dismissed the Magistrate Lawsuit against Plaintiff because

Plaintiff did not owe the Alleged Debt.

                                          89.

      Defendants dismissed the Magistrate Lawsuit against Plaintiff because they

knew they could not prove that Plaintiff owed the Alleged Debt.

                                          90.

      By virtue of pursuing Plaintiff for an Alleged Debt he did not owe, Defendants

misrepresented the character, amount, and legal status of the Alleged Debt in

violation of the FDCPA.

                                          91.

      Defendants’ actions are in violation of the FDCPA’s prohibition against using

false, deceptive, or misleading representations or means in connection with the

collection of any debt. 15 U.S.C. § 1692e.

                                          92.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692e(2)

by making a “false representation of—(A) the character, amount, or legal status of

any debt; or (B) any services rendered or compensation which may be lawfully

received by any debt collector for the collection of a debt.” 15 U.S.C. § 1692e(2).




                                           19
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 20 of 38




                                        93.

       Defendants’ actions are in violation of the FDCPA’s prohibition against using

unfair and unconscionable means to collect a debt. 15 U.S.C. § 1692f.

                                        94.

       Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692f(1)

by seeking to collect “any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by

the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).

                                        95.

       Defendants’ actions have caused Plaintiff anxiety and stress, emotional

distress, the cost of hiring legal counsel to defend the Magistrate Lawsuit and have

resulted in actual and direct harm to Plaintiff in an amount to be shown with more

particularity at a later date.

                                        96.

       Defendants are liable to Plaintiff for statutory damages of up to the maximum

of $1,000, plus actual damages in an amount to be shown with more particularity at

a later date, plus reasonable court costs and attorneys’ fees in accordance with the

FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).




                                         20
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 21 of 38




                                    COUNT 2
                         Defendants’ FDCPA Violations
             in Connection with its Collection Efforts against Plaintiff

                                        97.

      Defendants attempted to collect the incorrect amount for the Alleged Debt

from Plaintiff in violation of the FDCPA.

                                        98.

      Any amounts sought by Defendants in their collection efforts against Plaintiff

in connection with the Alleged Debt were incorrect because Plaintiff did not owe

the Alleged Debt.

                                        99.

      Defendants’ use of documents attached to the Magistrate Lawsuit that contain

incorrect and conflicting statements as to the amount, character, and ownership of

the Alleged Debt in order to try and collect the incorrect amount for the Alleged

Debt from Plaintiff is in violation of the FDCPA.

                                       100.

      Defendants’ incorrect statements as to the amount, character, and ownership

of the Alleged Debt in the Magistrate Lawsuit, and their attempt to collect an

incorrect amount from Plaintiff in the Magistrate Lawsuit, are in violation of the

FDCPA.




                                         21
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 22 of 38




                                        101.

      In their attempt to collect the Alleged Debt from Plaintiff, Defendants also

attempted to collect improper interest, fees, and costs in addition to the Alleged Debt

in their Magistrate Lawsuit against Plaintiff.

                                        102.

      The Magistrate Lawsuit filed by Defendants against Plaintiff sought a total

amount of $1,977.04.

                                        103.

      The total amount of the Alleged Debt for the returned Merchandise was

$1,447.83.

                                        104.

      Defendants’ Magistrate Lawsuit sought to improperly collect $529.21 in

addition to the Alleged Debt.

                                        105.

      Further, Defendants’ Magistrate Lawsuit also sought to collect the costs of its

Magistrate Lawsuit against Plaintiff.

                                        106.

      Because Plaintiff did not owe any amount of money to Defendants,

Defendants were not entitled to collect the costs of the Magistrate Lawsuit.




                                          22
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 23 of 38




                                       107.

       Further, Defendants’ Magistrate Lawsuit also sought to collect post judgment

interest against Plaintiff.

                                       108.

       Because Plaintiff did not owe any amount of money to Defendants,

Defendants were not entitled to collect post judgment interest on any judgment

received as a result of the Lawsuit.

                                       109.

       Defendants’ actions are in violation of the FDCPA’s prohibition against using

false, deceptive, or misleading representations or means in connection with the

collection of any debt. 15 U.S.C. § 1692e.

                                       110.

       Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692e(2)

by making a “false representation of—(A) the character, amount, or legal status of

any debt; or (B) any services rendered or compensation which may be lawfully

received by any debt collector for the collection of a debt.” 15 U.S.C. § 1692e(2).

                                       111.

       Defendants’ actions are in violation of the FDCPA’s prohibition against using

unfair and unconscionable means to collect a debt. 15 U.S.C. § 1692f.




                                         23
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 24 of 38




                                       112.

       Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692f(1)

by seeking to collect “any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by

the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).

                                       113.

       Defendants’ actions have caused Plaintiff anxiety and stress, emotional

distress, the cost of hiring legal counsel to defend the Magistrate Lawsuit and have

resulted in actual and direct harm to Plaintiff in an amount to be shown with more

particularity at a later date.

                                       114.

       Defendants are liable to Plaintiff for statutory damages of up to the maximum

of $1,000, plus actual damages in an amount to be shown with more particularity at

a later date, plus reasonable court costs and attorneys’ fees in accordance with the

FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).


                                 COUNT 3
          Defendants’ FDCPA Violations by Seeking Interest as Principal

                                       115.

       Georgia law only allows post-judgment interest to accrue on principal, not

interest. O.C.G.A. § 7-4-12(a).


                                         24
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 25 of 38




                                       116.

      Defendants combined interest and principal for the Alleged Debt into one total

amount in their Magistrate Lawsuit and did not separate their claims for principal

and interest.

                                       117.

      Defendants did not break their claimed amount into interest and principal in

order to increase the potential amount they will collect in post- judgment interest by

obtaining an order that includes interest as principal so they can obtain post-

judgment interest on interest in violation of Georgia law.

                                       118.

      According to documents attached to the Magistrate Lawsuit by Defendants,

the Alleged Debt was actually comprised of principal, interest, and other fees.

                                       119.

      Defendants’ actions are in violation of the FDCPA’s prohibition against using

false, deceptive, or misleading representations or means in connection with the

collection of any debt. 15 U.S.C. § 1692e.

                                       120.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692e(2)

by making a “false representation of—(A) the character, amount, or legal status of

any debt; or (B) any services rendered or compensation which may be lawfully


                                         25
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 26 of 38




received by any debt collector for the collection of a debt.” 15 U.S.C. § 1692e(2).

                                       121.

       Defendants’ actions are in violation of the FDCPA’s prohibition against using

unfair and unconscionable means to collect a debt. 15 U.S.C. § 1692f.

                                       122.

       Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692f(1)

by seeking to collect “any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by

the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).

                                       123.

       Defendants’ actions have caused Plaintiff anxiety and stress, emotional

distress, the cost of hiring legal counsel to defend the Lawsuit and have resulted in

actual and direct harm to Plaintiff in an amount to be shown with more particularity

at a later date.

                                       124.

       Defendants are liable to Plaintiff for statutory damages of up to the maximum

of $1,000, plus actual damages in an amount to be shown with more particularity at

a later date, plus reasonable court costs and attorneys’ fees in accordance with the

FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).




                                         26
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 27 of 38




                                COUNT 4
  Defendants’ FDCPA Violations by Suing Plaintiff on a Debt It Does Not Own
                           Under Georgia Law

                                      125.

      Defendants caused a lawsuit to be filed against Plaintiff on an Alleged Debt

allegedly originating from Synchrony Bank despite Defendants not possessing at the

time of filing, and upon information and belief never possessing, documents

showing the Alleged Debt was assigned by Synchrony Bank to Defendants.

                                      126.

      Further, Plaintiff did not owe the Alleged Debt to Synchrony Bank and

therefore, no Alleged Debt existed for assignment to Defendants.

                                      127.

      In short, under Georgia law, Defendants did not own, and cannot show that

they owned, the right to sue Plaintiff on the Alleged Debt, but Defendants filed a

lawsuit on the Alleged Debt against Plaintiff anyway.

                                      128.

      Defendants’ actions are in violation of the FDCPA’s prohibition against using

false, deceptive, or misleading representations or means in connection with the

collection of any debt. 15 U.S.C. § 1692e.

                                      129.

      Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692e(2)


                                        27
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 28 of 38




by making a “false representation of—(A) the character, amount, or legal status of

any debt; or (B) any services rendered or compensation which may be lawfully

received by any debt collector for the collection of a debt.” 15 U.S.C. § 1692e(2).

                                       130.

       Defendants’ actions are in violation of the FDCPA’s prohibition against using

unfair and unconscionable means to collect a debt. 15 U.S.C. § 1692f.

                                       131.

       Specifically, Defendants’ actions violated the FDCPA, 15 U.S.C. § 1692f(1)

by seeking to collect “any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly authorized by

the agreement creating the debt or permitted by law.” 15 U.S.C. § 1692f(1).

                                       132.

       Defendants’ actions have caused Plaintiff anxiety and stress, emotional

distress, the cost of hiring legal counsel to defend the Lawsuit and have resulted in

actual and direct harm to Plaintiff in an amount to be shown with more particularity

at a later date.

                                       133.

       Defendants are liable to Plaintiff for statutory damages of up to the maximum

of $1,000, plus actual damages in an amount to be shown with more particularity at

a later date, plus reasonable court costs and attorneys’ fees in accordance with the


                                         28
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 29 of 38




FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).

                   SECOND CAUSE OF ACTION (FBPA)
              Violations of Georgia’s Fair Business Practices Act

                              COUNT 1 (FBPA)
          Violations of Georgia’s FBPA – Legal Remedy and Damages

                                      134.

      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

                                      135.

      Defendants have violated Georgia’s Fair Business Practices Act (“FBPA”),

O.C.G.A. § 10-1-390 et seq.

                                      136.

      The purpose of the FBPA is to protect consumers from unfair and/or deceptive

practices in the conduct of any trade or commerce in part or wholly in the state.

O.C.G.A. § 10-1-391.

                                      137.

      O.C.G.A. § 10-1-391 directs that the FPBA is to be interpreted and applied

liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C. §

45(a)(1), which implements the FDCPA.




                                           29
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 30 of 38




                                        138.

      O.C.G.A. § 10-1-393(a) of the FBPA broadly prohibits unfair and/or

deceptive business practices.

                                        139.

      Defendants’ conduct has implications for the consuming public in general.

                                        140.

      Defendants’ conduct negatively impacts the consumer marketplace.

                                        141.

      Defendants intentionally engaged in unfair and deceptive business practices,

as set forth herein, in an effort to collect a consumer debt.

                                        142.

      Defendants’ actions constitute unfair or deceptive acts or practices in the

conduct of consumer transactions in trade or commerce and therefore violate FBPA.

O.C.G.A. § 10-1-390 et seq.

                                        143.

      Defendants’ conduct as described herein constitute independent violations of

the FBPA.

                                        144.

      Defendants’ actions also violate the FDCPA 15 U.S.C. §§ 1692 et seq., as

detailed herein.


                                          30
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 31 of 38




                                       145.

      Courts have recognized that violations of the FDCPA are also violations of

the FBPA. O.C.G.A. § 10-1-390 et seq. See 1st Nationwide Collection Agency v.

Werner, 288 Ga. App. 457, 458-60, 654 S.E.2d 428, 430-31 (2007).

                                       146.

      Defendants’ actions in violation of the FDCPA, and therefore in violation of

Georgia’s FBPA, were intentional in nature and part of a business model designed

to collect debts based on false, misleading, deceptive, unfair, unconscionable,

abusive, harassing, and oppressive collection practices.

                                       147.

      Defendants do not maintain a place of business and do not keep assets within

the State of Georgia, and therefore the requirements of O.C.G.A. § 10-1-399(b) do

not apply to Plaintiff’s claims against Defendants in this lawsuit.

                                       148.

      Plaintiff seeks actual damages from Defendants for the mental and emotional

distress caused by Defendants’ actions in violation of the FDCPA and FBPA, as well

as other actual damages that may be shown with more particularity at a later date.

O.C.G.A. § 10-1-399(a).

                                       149.

      Plaintiff seeks damages of three times actual damages, against Defendants for


                                         31
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 32 of 38




their intentional and purposeful action in attempting to collect the Alleged Debt in

violation of the FBPA. O.C.G.A. § 10-1-399(c).

                               Count 2 (FBPA):
                    Punitive Damages Under Georgia’s FBPA

                                       150.

      Plaintiff has a statutorily created right to “exemplary damages,” sometimes

also called punitive damages, pursuant to O.C.G.A. § 10-1-399(a) for intentional

violations of the FBPA. O.C.G.A. § 10-1-390 et seq.

                                       151.

      Plaintiff allege that Defendants’ continued actions as described herein are

intentional in nature and requests that this Court award Plaintiff exemplary damages

in an amount to be determined by the enlightened conscious of a jury.

                                       152.

      Plaintiff further seeks full recovery of reasonable attorney’s fees and costs for

this action in accordance with O.C.G.A. § 10-1-399(d).


               THIRD CAUSE OF ACTION (UDPTE)
    UNFAIR OR DECEPTIVE PRACTICES TOWARD THE ELDERLY

                                       153.

      Plaintiff incorporates by reference all of the factual allegations in this

Complaint as though fully stated herein.


                                           32
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 33 of 38




                                        154.

      Defendants’ conduct described herein provides Plaintiff with an independent

cause of action under Georgia’s Unfair or Deceptive Practices Toward the Elderly

(“UDPTE”). O.C.G.A. § 10-1-850.

                                        155.

      “An elder or disabled person who suffers damage or injury as a result of an

offense or violation described in this article has a cause of action to recover actual

damages, punitive damages, if appropriate, and reasonable attorney’s fees.”

O.C.G.A. § 10-1-853.

                                        156.

      The UDPTE also provides that a Court may impose additional civil penalties

up to $10,000 for each violation of Article 15, 17, or 21 of the FBPA committed

against elderly or disabled persons. O.C.G.A. § 10-1-851.

                                        157.

      As previously desired herein, Defendants’ conduct against Plaintiff constitute

violations of Article 15 of the FBPA.

                                        158.

      By virtue of their violations of Article 15 of Georgia’s FBPA, Plaintiff has a

cause of action against Defendants to recover actual damages, punitive damages, if

appropriate, and reasonable attorney’s fees. O.C.G.A. § 10-1-853.


                                         33
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 34 of 38




                                        159.

       By virtue of their violations of Article 15 of Georgia’s FBPA, Defendants are

also subject to an additional civil penalty of up to $10,000 for each violation against

Plaintiff.

                                        160.

       O.C.G.A. § 10-1-850(2) defines “Elder person” as a person who is 60 years

of age or older.

                                        161.

       Plaintiff is an “elder person” as he is over 60 years of age.

                                        162.

       Defendants had knowledge that Plaintiff was over the age of 60.

                                        163.

       Defendants’ conduct as stated herein was in disregard of the rights of Elder

persons.

                                        164.

       Defendants’ actions have caused Plaintiff anxiety and stress, embarrassment,

emotional distress, and have resulted in actual and direct harm to Plaintiff in an

amount to be determined by the enlightened conscience of an impartial jury.




                                          34
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 35 of 38




                                      165.

      Plaintiff requests actual damages as described herein and those to be

determined by the enlightened conscience of an impartial jury, plus punitive

damages, and reasonable attorney’s fees and costs under O.C.G.A. § 10-1-853.

                                      166.

      Plaintiff requests that the maximum civil penalty of $10,000 be assessed

against each Defendant for each of its violations under O.C.G.A. § 10-1-853, which

include each violation of the FDCPA and FBPA as described herein, as applicable.

                 FOURTH CAUSE OF ACTION PUNITIVES
                   (Punitive Damages Against Defendants)

                                      167.

      Plaintiff incorporates by reference all of the factual allegations in this

Complaint as though fully stated herein.

                                      168.

      In determining punitive damages, the court must consider the nature,

frequency and persistency of the violations and the extent to which they were

intentional.

                                      169.

      Upon information and belief, Plaintiff alleges that Defendants and its agents

acted willfully and with malice, wantonness, oppression, or with that entire want of

care which would raise the presumption of conscious indifference to the
                                           35
     Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 36 of 38




consequences of its actions, entitling Plaintiff to an award of punitive damages in an

amount to be determined by the enlightened conscience of a jury.

                                 JURY DEMAND

                                       170.

      Plaintiff demands a trial by jury.



WHEREFORE, Plaintiff prays that this Court:

   • Find Defendants liable for violations of the Fair Debt Collection Practices Act
     for the reasons stated in the Complaint above;

   • Award Plaintiff the full $1,000 statutory damages each for Defendant LVNV
     and Resurgent’s FDCPA violations;

   • Award Plaintiff actual damages for Defendants’ FDCPA violations in an
     amount to be shown with more particularity at a later date pursuant to
     15 U.S.C. § 1692k(a);

   • Award Plaintiff’s reasonable attorney’s fees and costs in accordance with the
     FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

   • Find Defendants liable for actual damages in an amount to be shown with
     more particularity at a later date for its violations of Georgia’s Fair Business
     Practices Act, O.C.G.A. § 10-1-390 et seq.;

   • Find Defendants liable for damages in the amount of three times actual
     damages for its violations of Georgia’s Fair Business Practices Act, O.C.G.A.
     § 10-1-399(c);

   • Find Defendants liable for punitive damages in an amount to be determined
     by the enlightened conscious of a jury pursuant to Georgia’s Fair Business
     Practices Act, O.C.G.A. § 10-1-399(a) and O.C.G.A. § 51-12-5.1;


                                           36
   Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 37 of 38




  • Award Plaintiff’s reasonable attorney’s fees and costs in accordance with the
    Georgia’s FBPA, O.C.G.A. § 10-1-399(d), for all Defendant’s violations of
    Georgia’s Fair Business Practices Act;

  • Find Defendants liable for actual damages, punitive damages, and reasonable
    attorney’s fees for Unfair or Deceptive Practices Toward the Elderly,
    O.C.G.A. § 10-1-853;

  • Find Defendants liable for additional civil penalties of $10,000 for each
    violation of Unfair or Deceptive Practices Toward the Elderly, O.C.G.A.
    § 10-1-853;

  • Award Plaintiff the reasonable costs of this action;

  • Award Plaintiff other expenses of litigation;

  • Grant Plaintiff such other and additional relief as the Court deems just and
    equitable.


Submitted this August 24, 2020.

                                              /s/Jillian Sandt
                                              JILLIAN SANDT
                                              Georgia Bar No.: 854396
                                              ATTORNEY FOR PLAINTIFFS

                                              SANDT LAW LLC
                                              P.O. Box 188
                                              Tucker, Ga 30085
                                              (770) 714-1404
                                              jill@sandtlawllc.com




                                       37
    Case 1:20-cv-03487-MLB-RDC Document 1 Filed 08/24/20 Page 38 of 38




                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this

document has been prepared using Times New Roman 14-point font.

      Submitted August 24, 2020.

                                          /s/Jillian Sandt
                                          JILLIAN SANDT
                                          Georgia Bar No.: 854396
                                          ATTORNEY FOR PLAINTIFF
SANDT LAW LLC
P.O. Box 188
Tucker, Ga 30085
(770) 714-1404
jill@sandtlawllc.com




                                     38
